Order, Supreme Court, New York County (Joan A. Madden, *631J.), entered November 9, 2011, which, to the extent appealed from as limited by the briefs, granted defendants Lisa Zeiderman, Esq. and Johnson & Cohen, LLP’s motion to dismiss the Judiciary Law § 487 (1) causes of action as against them, unanimously affirmed, without costs.
Plaintiff alleges that defendant Zeiderman submitted to the court in plaintiff’s divorce action a document with a page intentionally switched to conceal the unreliability of certain projections relating to a start-up company founded by plaintiff in which he and his former wife held a minority interest. This single alleged act of deceit is not sufficiently egregious to support a claim under Judiciary Law § 487 (1) (compare Kurman v Schnapp, 73 AD3d 435 [1st Dept 2010] [sustaining Judiciary Law § 487 (1) claim based on defendant’s alleged deceit or attempted deceit of court with fictitious letter from former licensing director of Taxi and Limousine Commission referring to lifetime ban on plaintiffs owning any TLC licenses]).
Moreover, plaintiff fails to allege damages resulting from the switching of the page (see id.). He claims that he had to settle with his former wife to avoid expensive and potentially protracted litigation as to the value of the allegedly worthless stock. However, the complaint alleges that the dispute over the value of the stock arose when defendants retained a second appraiser, who was given a correct copy of the document and attributed substantial value to the stock. Thus, plaintiff does not allege that the settlement he entered into with his former wife was the proximate result of defendants’ alleged deceit (see Amalfitano v Rosenberg, 12 NY3d 8, 15 [2009]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Tom, J.P., Andrias, Acosta, ManzanetDaniels and Román, JJ. [Prior Case History: 2011 NY Slip Op 3297KU).]